DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7-9, 14, and 16-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al (US Publication 2013/0235821 A1).
Regarding to claims 1 and 8, Chen discloses a network node 1514 (fig. 15) for determining a length of a virtual cell index field in downlink control information, DCI, the virtual cell index field length for transmitting a virtual cell index to a wireless device 802 being dynamically settable (page 5 paragraph 0063), the network node comprising: processing circuitry 1504 configured to: determine a number of configured virtual cell identities 808, IDs (page 5 paragraph 0063); and when a number of configured virtual 
Regarding to claims 2 and 9, Chen discloses the transmitter is further configured to transmit the configured virtual cell identities to the wireless device (page 5 paragraph 0063).
Regarding to claims 7 and 14, Chen discloses an identity (UE-specific RRC) of the wireless device is used to generate a pseudo-random sequence (page 6 paragraph 0065). 
Regarding to claims 16 and 21, Chen discloses a wireless device 650 (fig. 6) configured to generate a pseudo-random sequence based on information received from a network node 806 (fig. 8 page 5 paragraph 0064), the wireless device comprising: a receiver 656 configured to receive downlink control information, DCI, from the network node (fig. 9 page 8 paragraph 0092); and processing circuitry 659 configured to: determine a length of a virtual cell index field (index bits) of the DCI based on a number of configured virtual cell identities, IDs 808 (page 8 paragraphs 0093-0094); and when the length of the virtual cell index field is greater than zero (page 6 paragraph 0065; values x(n) can be greater than one), generate the pseudo-random sequence based on a virtual cell index contained in the virtual cell index field of the received DCI (page 9 paragraph 0096).

	Regarding to claims 18 and 23, Chen discloses determining whether one of a physical layer cell identity and a virtual cell identity is to be used to generate the pseudorandom sequence, based on the received number of virtual cell IDs (pages 8-9 paragraph 0095).
	Regarding to claims 19 and 24, Chen discloses the pseudo-random sequence is one of a reference sequence and a scrambling sequence (page 6 paragraph 0066).
Regarding to claims 20 and 25, Chen discloses an identity (UE-specific RRC) of the wireless device is used to generate a pseudo-random sequence (page 6 paragraph 0065). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Chae et al (US Publication 20170041932 A1)
Regarding to claims 6 and 13, Chen discloses all the limitations with respect to claims 1 and 8, except for the length of the virtual cell index field is log2(N) bits where N is the number of the configured virtual cell ID. However, Chae discloses an apparatus 2(N) equation for calculation purpose (page 6 paragraph 0073). Thus, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to arrange for log2(N) equation as taught by Chae into Chen’s system since such equation is well-known in the art.  
Allowable Subject Matter
Claims 3-5 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duc T Duong whose telephone number is (571)272-3122.  The examiner can normally be reached on Mon-Fri; 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571)272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/DUC T DUONG/Primary Examiner, Art Unit 2467